FILED
                             NOT FOR PUBLICATION                            JUL 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE SANCHEZ, a.k.a. Jose Leonardo               No. 08-71552
Angulo-Sanchez, a.k.a. Jose Angulo-
Sanchez, a.k.a. Jose Leonardo Angulo,            Agency No. A097-894-447
a.k.a. Jose Angulo,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jose Sanchez, a native and citizen of Nicaragua, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for asylum and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the IJ’s determination that the cumulative

harm Sanchez suffered in Nicaragua, which included employment discrimination

and harassment, did not rise to the level of persecution. See Nagoulko v. INS, 333

F.3d 1012, 1016-18 (9th Cir. 2003). Substantial evidence also supports the IJ’s

finding that Sanchez failed to demonstrate a well-founded fear of future

persecution because it is too speculative to assume that he will be persecuted as a

result of the Sandinistas’ return to power. See id. at 1018. Accordingly, Sanchez’s

asylum claim fails.

      Because Sanchez did not establish eligibility for asylum, it necessarily

follows that he did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, we deny Sanchez’s request for judicial notice of evidence that was

available before the BIA’s decision. See 8 U.S.C. § 1252(b)(4)(A); cf. Gafoor v.

INS, 231 F.3d 645, 655-57 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-71552